Citation Nr: 0711739	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  05-24 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral elbow 
epicondylitis.

2.  Entitlement to service connection for low back strain.


REPRESENTATION

Veteran represented by:	James A. Endicott, Jr., 
Attorney


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1975 to 
September 1995, and over three and a half years of prior 
active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for bilateral elbow condition 
(epicondylitis).

A claim for an initial rating higher than 10 percent for 
chronic fatigue syndrome also was appealed to the Board.  In 
October 2005, however, the veteran submitted a written 
statement that he was satisfied with the chronic fatigue 
syndrome claim, and, in effect, withdrew the claim.  
Therefore, the Board no longer has jurisdiction over the 
claim and the appeal for an initial rating higher than 10 
percent for chronic fatigue syndrome is dismissed. 38 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 20.202, 
20.204 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2006 the veteran's representative submitted a notice 
of disagreement with respect to the November 2005 rating 
decision denying service connection for the low back strain.  
As the RO had not issued a statement of the case, this issue 
must be remanded.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In March 2006, the veteran's representative submitted a 
statement indicating that the veteran wanted to appear at a 
Board hearing at the local VA office with respect to the 
bilateral elbow condition and low back strain claims.  


Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case, 
pursuant to 38 C.F.R. § 19.26 with regard 
to the November 2005 rating decision that 
denied entitlement to service connection 
for low back strain.  Inform the veteran 
that he must file a substantive appeal 
within the appropriate period of time in 
order to perfect his appeal.  38 C.F.R. § 
20.302(b) (2006).  

2.  Schedule the veteran for a travel 
board hearing at the RO before a Veterans 
Law Judge.  A copy of the notice 
scheduling the hearing should be placed in 
the claims folder.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


